SUMMARY ORDER
Plaintiff appeals from a judgment of the United States District Court for the Northern District of New York (Hurd, J.) granting Defendants’ motion for summary judgment and denying Plaintiffs cross-motion for same.
We have considered Plaintiffs challenges to the district court’s decision and her request that we grant summary judgment in her favor, and hold that the district court did not err in granting Defendants’ motion and denying hers.
We have considered all of Plaintiffs claims and find them without merit. We hereby AFFIRM the judgment of the district court. Any outstanding motions are hereby denied as moot.